DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a directory calling identifier of the terminal by parsing the current directory traversal request, wherein, the directory calling identifier is used for uniquely representing the terminal under the target directory; and determining a directory entry currently requested to be called by the terminal under the target directory, according to the current directory traversal request recite mental process steps associated with making determinations/observations of what data to find (i.e. mentally parsing a request, similar to a cook looking at an order slip (request) that allows the cook to mentally parse the information to determine the calling identifier (table number) and be able to determine what information/food the terminal/table wants).  Also similar to pharmacies where your prescription/order is received and the pharmacist can determine what you want and who you are (terminal) from parsing the prescription/message. . This judicial exception is not integrated into a practical application because the claimed terminal is recited at a high level of generality and the additional limitations of receiving a current directory retrieval request and sending the determined directory entry limitations relate to insignificant pre-solution activity of data gathering (receiving a request to be parsed) and extra-solution activity of send data (sending the determined directory entry). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because both above noted limitations of receiving and sending relate to well-understood, routine, and conventional activity of receiving or transmitting data over a network (see MPEP 2106.05(d)).
With regard to claim 2, this claim recites another determining step associated with determining the directory entry identifier which recites the abstract idea and the sending the directory entry is based on that identifier which recites the well-understood, routine, conventional activity of transmitting information as discussed above.
With regard to claim 3, this claim recites marking directory entries received successfully which recites well-understood, routine, and conventional activity of electronic recordkeeping and the retrieval request comprises a historical entry identifier of the last directory entry which has been received successfully by the terminal in a previous directory traversal process which recites well-understood, routine, and conventional activity of identifying last message received information to help keep two computer systems in sync as to which message/data should be sent next (See Sivaraman et al [US 2004/0205263 A1] at paragraph [0063]; sending information about last message received can be sent and compared at the server to help identify what data to send to the client next).
With regard to claim 4, this claim recites generating a calling mark value of the directory entry according to directory calling identifier and the directory entry identifier of the target entry relates to creating an identifier (which relates to a mental process step), the format of the calling mark is related to a file system protocol recites field of use limitation discussing file formats; and the sending the calling mark value and determined directory entry recites well-understood, routine, and conventional activity of transmitting information and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 5, this claim recites determining what directory is currently requested based on the historical target entry in the traversal request and successively determining a preset number of entries to be called by the terminal based on the target entry identifier of the first directory recites mental process steps of comparing and finding what the first directory to return and then determining how many more directories/items will also be sent and adds no meaningful limitation beyond that of the abstract idea.
Claim 6 recites locating a pre-fetching cache and extracting the entry from pre-fetch cache which recites well-understood, routine, and conventional activity of storing and retrieving information from memory (see MPEP 2106.05(d)).
With regard to claim 7, recites receiving a request, allocating a calling identifier if a calling identifier exists or is available for use and the traversal request carries a set mark which recites well-understood, routine, and conventional activity of assigning threads/workers to complete tasks (see Joyce et al [US 8,234,648] at col 3, line 60 through col 4, line 11; as requests are received, a thread ID or available directory calling identifier is allocated to the terminal/job/task when threads are available).
With regard to claim 8, this claim recites determining number of entries sent to the terminal according to storage space information of the terminal which recites the above identified abstract idea.
With regard to claim 9, this claim recites certain network-related functionality that appear to tie the claim limitations to a practical application.
With regard to claim 10, this claim recites that various directory’s relative sorting will remain unchanged which recites well-understood, routine, and conventional activity of sorting (e.g. by modification date) (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regards to claims 11-20 these claims are substantially similar to claims 1-7, 9, and 10 and their respective 35 USC 101 analysis and any respective rejection is the same as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1].
With regard to claim 1, Gunaratne teaches a file directory traversal method, comprising: receiving a current directory traversal request of a terminal for a target directory (see col 4, lines 15-51; the system can receive a directory traversal and retrieval request for a target directory); 
determining a directory entry currently requested to be called by the terminal under the target directory, according to the current directory traversal request; and sending the determined directory entry to the terminal (see col 5, lines 1-67; the system can determine from the request what files the user wants and can send that data to the user’s device).
Gunaratne does not appear to explicitly teach determining a directory calling identifier of the terminal by parsing the current directory traversal request; wherein, the directory calling identifier is used for uniquely representing the terminal under the target directory; and sending the determined directory entry to the terminal in accordance with the directory calling identifier.
Ben-Natan teaches determining a directory calling identifier of the terminal (see paragraphs [0015] and [0020]-[0021]; the system can determine a calling identifier associated with the user terminal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer system of Gunaratne by incorporating means to associate the user/terminal with a session and respective thread as taught by Ben-Natan in order to help maintain consistency on which resources are being used by particular users thus allowing the system to better maintain an audit trail of user activity while ensuring that a number of concurrent accesses can occur in the system with the system being able to readily distinguish which requests belong to which users.
Gunaratne in view of Ben-Natan teach determining a directory calling identifier of the terminal by parsing the current directory traversal request; wherein, the directory calling identifier is used for uniquely representing the terminal under the target directory; and sending the determined directory entry to the terminal in accordance with the directory calling identifier (see Ben-Natan, paragraphs [0015] and [0020]-[0021]; see Gunaratne, col 4, lines 15-51; the system can receive a directory traversal and retrieval request for a target directory where the request includes additional information that ties subsequent requests to the same user terminal while allowing the system to identify the session and thread being used).

With regard to claim 9, Gunaratne in view of Ben-Natan clearing a binding relationship between the terminal and the directory calling identifier, in a case where a receiving moment of the current directory traversal request is taken as a starting time point and a next directory traversal request of the terminal is not received within a preset time (see Ben-Natan, paragraph [0066]; the system can utilize a session timeout to indicate that the particular transfer session is ended and the relationship can be cleared/freed).
With regard to claims 11 and 20, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claim 18, this claim is substantially similar to claim 9 and is rejected for similar reasons as discussed above.



Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1] in further view of Wang et al [US 2010/0198783]
With regard to claim 2, Gunaratne in view of Ben-Natan teach all the claim limitations of claim 1.  
Gunaratne in view of Ben-Natan teach determining directory entry currently requested to be called by the terminal; sending the determined directory entry to the terminal (see Gunaratne, col 4, lines 40-51; col 5, lines 1-11; the system can determine the folders the user wants and can send them to the client) but do not appear to explicitly teach wherein, in a process of determining the directory entry currently requested to be called by the terminal under the target directory, the file directory traversal method further comprises: determining a directory entry identifier of the directory entry currently requested to be called by the terminal; wherein, the directory entry identifier is used for uniquely representing the directory entry under the target directory; and the sending the determined directory entry to the terminal in accordance with the directory calling identifier, comprises: sending the determined directory entry and the directory entry identifier of the target entry to the terminal in accordance with the directory calling identifier.
Wang teaches determining a directory entry identifier of the directory entry currently requested to be called by the terminal; wherein, the directory entry identifier is used for uniquely representing the directory entry under the target directory (see paragraphs [0111], [0107], [0018], and [0019]; the server system utilizes unique identifiers to represent content and can utilize those identifiers to determine what content is being requested).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer system of Gunaratne in view of Ben-Natan by incorporating unique identifiers locally and globally as taught by Wang in order to help allow robustness of the system by allowing local computers to have their own unique identifiers to identify content while the server maintains a mapping table so that the content can be uniquely identified in the network system no matter how the client devices decide to rename their content items thus helping ensure that the correct content is being sent to the clients when requested.
Gunaratne in view of Ben-Natan in further view of Wang teach
wherein, in a process of determining the directory entry currently requested to be called by the terminal under the target directory, the file directory traversal method further comprises: determining a directory entry identifier of the directory entry currently requested to be called by the terminal; and the sending the determined directory entry to the terminal in accordance with the directory calling identifier, comprises: sending the determined directory entry and the directory entry identifier of the target entry to the terminal in accordance with the directory calling identifier (see Wang, paragraphs [0111], [0107], [0018], and [0019]; see Ben-Natan, paragraphs [0015] and [0020]-[0021]; see Gunaratne, col 4, lines 15-51; based on the user request, the current directory/folder to be retrieved can be identified and sent to the client device as well as sending its respective unique identifier).

With regard to claim 4, Gunaratne in view of Ben-Natan in further view of Wang teach wherein, the sending the determined directory entry and the directory entry identifier of the target entry to the terminal in accordance with the directory calling identifier, comprises: generating a calling mark value of the directory entry according to the directory calling identifier and the directory entry identifier of the target entry; wherein, a data format of the calling mark value is related to a file system protocol (see Ben-Natan, paragraph [0014]; a session identifier is generated for the directory entry retrieval); and sending the determined directory entry and the calling mark value of the target entry to the terminal (see Ben-Natan, paragraph [0014]; Gunaratne, col 4, lines 15-51; the session identifier is sent with the message that includes the directory entry).

With regard to claims 12 and 14, these claims are substantially similar to claims 2 and 4 and are rejected for similar reasons as discussed above.



Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1] in further view of Wang et al [US 2010/0198783] and in further view of Sivaraman et al [US 2004/0205263 A1].
With regard to claim 3, Gunaratne in view of Ben-Natan in further view of Wang teach all the claim limitations of claims 1 and 2 as discussed above.
Gunaratne in view of Ben-Natan in further view of Wang teach wherein the directory entry identifier is further used for the terminal to mark a directory entry received successfully in a current directory traversal process (see Gunaratne, col 5, lines 1-11; the system can mark the received directory so that the system can illustrate to the user that the synchronization/transfer of that directory is completed). 
Gunaratne in view of Ben-Natan in further view of Wang do not appear to explicitly teach the current directory traversal request comprises a historical directory entry identifier of a last directory entry which has been received successfully by the terminal in a previous directory traversal process for the target directory.
Sivaraman teaches the current directory traversal request comprises a historical directory entry identifier of a last directory entry which has been received successfully by the terminal in a previous directory traversal process for the target directory (see paragraph [0074]; when a new traversal/retrieval process occurs, the message can include the unique identifiers, i.e. historical identifiers, of the last records/folders/directories that were received).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer system of Gunaratne in view of Ben-Natan in further view of Wang by incorporating information identifiers of the last received content items as taught by Sivaraman in order to allow a retrieval request for a particular target folder resume or continue without having to restart copying the entire folder by specifying the target folder and an identifier of the last or previous content that was received so that time and bandwidth can be saved by allowing the server to only send the content that is after the received previous identifier.

With regard to claim 5, Gunaratne in view of Ben-Natan in further view of Wang and in further view of Sivaraman teach wherein, the determining the directory entry currently requested to be called by the terminal under the target directory, according to the current directory traversal request, comprises: determining a target entry identifier of a first directory entry currently requested to be called by the terminal under the target directory, according to the historical target entry identifier carried in the current directory traversal request; and successively determining a preset number of directory entries as the directory entries currently requested to be called by the terminal, based on the target entry identifier of the first directory entry (see Sivaraman, paragraphs [0074] and [0087]; see Gunaratne, col 4, lines 15-51; the system can determine which directory should be the current directory to be requested for the traversal request based on the historical identifiers in the request and also be able to determine the number of files to be retrieved).

With regard to claims 3 and 5, these claims are substantially similar to claims 3 and 5 and are rejected for similar reasons as discussed above.




Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1] in further view of Mogul et al [US 7,437,438].
With regard to claim 6, Gunaratne in view of Ben-Natan teach all the claim limitations of claim 1.  
Gunaratne in view of Ben-Natan do not appear to explicitly teach wherein, the determining the directory entry currently requested to be called by the terminal under the target directory, according to the current directory traversal request, comprises: locating a directory pre-fetching cache of the terminal for the target directory, according to the directory calling identifier; and extracting, from the directory pre-fetching cache, the directory entry currently requested to be called by the terminal, according to the current directory traversal request.
Mogul teaches locating a directory pre-fetching cache of the terminal for the target directory (see col 1, lines 48-58; see col 6, lines 21-28; the system can make use of pre-fetching content in a cache at the terminal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer system of Gunaratne in view of Ben-Natan by incorporating pre-fetch prediction means of content as taught by Mogul in order to reduce fetch latency help allow robustness of the system by allowing local computers to have their own unique identifiers to identify content while the server maintains a mapping table so that the content can be uniquely identified in the network system no matter how the client devices decide to rename their content items thus helping ensure that the correct content is being sent to the clients when requested.
Gunaratne in view of Ben-Natan in further view of Mogul teach wherein, the determining the directory entry currently requested to be called by the terminal under the target directory, according to the current directory traversal request, comprises: locating a directory pre-fetching cache of the terminal for the target directory, according to the directory calling identifier; and extracting, from the directory pre-fetching cache, the directory entry currently requested to be called by the terminal, according to the current directory traversal request (see Mogul, col 1, lines 48-58; see col 6, lines 21-28; see Gunaratne, col 5, lines 1-67; the system can determine from the request what files the user wants and can send that data to the user’s device including the directory entry currently request and will be able to discern if that directory was pre-fetched in the cache ).

With regard to claim 16, this claim is substantially similar to claim 6 and is rejected for similar reasons as discussed above.



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1] in further view of Wright [US 2003/0101213 A1].
With regard to claim 7, Gunaratne in view of Ben-Natan teach all the claim limitations of claim 1.  
Gunaratne in view of Ben-Natan wherein, before receiving the current directory traversal request of the terminal, the file directory traversal method further comprises: receiving a first directory traversal request of the terminal for the target directory; wherein, the first directory traversal request carries a set mark (see Ben-Natan, paragraph [0039]; the first request to form the session for data transfer can be a special request that carries a set mark/connection request).
Gunaratne in view of Ben-Natan do not appear to explicitly teach allocating an available directory calling identifier to the terminal, in response to determining that the available directory calling identifier exists under the target directory.
Wright teaches allocating an available directory calling identifier to the terminal, in response to determining that the available directory calling identifier exists under the target directory (see paragraphs [0047]-[0050] and [0053]; the system can allocate a thread to the user identifier if there exists available threads).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer system of Gunaratne in view of Ben-Natan by utilizing means to control or queue client requests as taught by Wright in order to allow the database administrators be able to monitor and limit host resources so that client data requests can be serviced without exhausting the resources and causing other faults such as host crashes, degradation of performance of all clients, or dropping client requests thereby helping clients fulfill requests and retain satisfaction with the database service provider.

With regard to claim 17, this claim is substantially similar to claim 7 and is rejected for similar reasons as discussed above.



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1] in further view of Morita [US 2009/0187578 A1].
With regard to claim 8, Gunaratne in view of Ben-Natan teach all the claim limitations of claim 1.  
Gunaratne in view of Ben-Natan do not appear to explicitly teach wherein, before sending the determined directory entry to the terminal in accordance with the directory calling identifier, the file directory traversal method further comprises: determining a number of directory entries sent to the terminal in a current directory traversal process, according to storage space information of the terminal.
Morita teaches wherein, before sending the determined directory entry to the terminal, a number of directory entries sent to the terminal in a current directory traversal process, according to storage space information of the terminal (see paragraphs [0016] and [0017]; the system can transfer as much content as possible according to the storage space information of the terminal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data transfer system of Gunaratne in view of Ben-Natan by including means to consider how to handle situations when the user’s terminal has insufficient storage space for all the requested content as taught by Morita in order to provide means to allow as much content to be delivered to the user thus being responsive to their request and also including means for the user to prioritize what content to send that can actually fit in their available storage space thus helping to ensure that the user’s desired content is received even if not all the content could fit at that particular transfer time.
Gunaratne in view of Ben-Natan in further view of Morita teach wherein, before sending the determined directory entry to the terminal in accordance with the directory calling identifier, the file directory traversal method further comprises: determining a number of directory entries sent to the terminal in a current directory traversal process, according to storage space information of the terminal (see Morita, paragraphs [0016] and [0017]; see Gunaratne, col 4, lines 26-34; the system can determine how many files can be sent based on available storage space).

With regard to claim 17, this claim is substantially similar to claim 8 and is rejected for similar reasons as discussed above.



Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne et al [US 9,460,179] in view of Ben-Natan et al [US 2010/0132024 A1] in further view of Borthakur et al [US 2005/0114381 A1].
With regard to claim 10, Gunaratne in view of Ben-Natan teach all the claim limitations of claim 1.  
Gunaratne in view of Ben-Natan do not appear to explicitly teach wherein, applicable conditions of the file directory traversal method comprise at least one of: in a case where no directory entry modification operation occurs under any directory of a file system in a directory traversal process, relative sorting between respective directory entries under any directory remains unchanged; and in a case where a directory entry modification operation occurs under any directory of the file system in a directory traversal process, the relative sorting between directory entries in a directory area that does not involve a modification operation remains unchanged.
Borthakur teaches wherein, applicable conditions of the file directory traversal method comprise at least one of: in a case where no directory entry modification operation occurs under any directory of a file system in a directory traversal process, relative sorting between respective directory entries under any directory remains unchanged; and in a case where a directory entry modification operation occurs under any directory of the file system in a directory traversal process, the relative sorting between directory entries in a directory area that does not involve a modification operation remains unchanged (see paragraph [0102]; the index for sorting the content items including files and folders can be based on modification time where if no changes occurs then the relative sorting for those files and folders remains the same).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the file storage system of Gunaratne in view of Ben-Natan by including means to utilize indexes to help find particular content based on attributes and be able to sort the content by those attributes as taught by Borthakur in order to organize the items in the file system and also include means to help speed up query access to particular items based on particular attributes.  Additionally, sorting by modification time allows the system to be able to easily identify which content/files/folders have been most recently modified which can aid in identifying the content to send or synchronize with other computers.

With regard to claim 19, this claim is substantially similar to claim 10 and is rejected for similar reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        7/25/2022